UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7238



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANA LILIA GAMBOA-FELIX,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CR-99-23; CA-02-725-2)


Submitted:   July 21, 2004                 Decided:   August 5, 2004


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mark Francis Fleming, OFFICE OF THE FEDERAL PUBLIC DEFENDER, San
Diego, California, for Appellant. Robert Joseph Seidel, Jr.,
Assistant United States Attorney, Norfolk Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ana Lilia Gamboa-Felix appeals from the denial of her 28

U.S.C. § 2255 (2000) motion to vacate her sentence.       An appeal may

not be taken to this court from the final order in a § 2255

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”       28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that jurists of

reason would find that her constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.   See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).

          We   have   reviewed    the     record   and   conclude   that

Gamboa-Felix has not made the requisite showing. We therefore deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                              DISMISSED




                                 - 2 -